`DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 3/26/2020.
Claims 1-12, 14, and 15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/15/2021, 9/18/2020, and 3/26/2020 have been considered by the examiner.
Drawings
The drawings are objected to because Figure 2b requires descriptive labels. Specifically, in order to interpret Figure 2b, labels for elements 211-218, 230, and 240 referenced from the specification need to be manually written onto the drawing. One of ordinary skill in the art would be unable to interpret Figure 2b without referencing the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 3 recites keeping the backlash eliminated at least until a request for a drive torque accelerating (Tdrive) the vehicle is detected (emphasis added). The limitation of “keeping” in the context of the overall claim is unclear. There are no limitations in claim 1 that indicate the backlash has been eliminated. The term “keeping” implies a continuation of previous event. One of ordinary skill in the art cannot reasonably determine at what point the backlash was previously eliminated, so as to be kept eliminated. Claim 4 is rejected under 35 U.S.C. 112(b) for similar reasons.
Claim 5 recites transferring, when the backlash is still eliminated in the drivetrain, a drive torque (Tdrive) accelerating the vehicle from the drivetrain to the at least one drive wheel (emphasis added). The limitation of “still” in the context of the overall claim is unclear. There are no limitations in claim 1 that indicate the backlash has been eliminated. The term “still” implies a continuation of previous event. One of ordinary skill in the art cannot reasonably determine at what point the backlash was previously eliminated, such that it is “still eliminated.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 11, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranson (GB 2448671 A), hereinafter Ranson.
Claim 1
Ranson discloses the claimed method for use in a vehicle (i.e. hybrid drive vehicle 10 in Figure 1) wherein the vehicle comprise:
one or more power sources including at least one electrical machine (see at least page 7, line 6-page 8, line 2, with respect to Figure 1, regarding combustion engine 12 and electrical machines 22, 23); and 
a drivetrain for transferring torque between the one or more power sources and at least one drive wheel of the vehicle (see at least page 7, line 6-page 8, line 11, with respect to Figure 1, regarding the components of the driveline that drive rear and front wheels 15, 18), 
wherein the method comprises:
controlling, when no positive drive torque (Tdrive) is transferred from the drivetrain to the at least one drive wheel (i.e. in over-run conditions), the at least one electrical machine to provide a backlash torque (Tbacklash) to the drivetrain, the backlash torque (Tbacklash) having a controlled value for turning the drivetrain if there is a backlash present in the drivetrain (see 
The embodiment depicted in Figure 2B, described on page 9, line 21-page 10, line 12 of Ranson may also be reasonably applied to the claim language, given that steps 221 (i.e. vehicle is stationary) and 222 (i.e. driver demand is zero) inherently provide zero drive torque.
Claim 3
Ranson further discloses keeping the backlash eliminated at least until a request for a drive torque (Tdrive) accelerating the vehicle is detected (see at least Figure 3C, described on page 11, lines 10-15, regarding that driver demand is delivered after the electric machine removes the backlash). See the rejection of claim 3 under 35 U.S.C. 112(b), regarding issues with this limitation.
Claim 4
Ranson further discloses that the keeping of the backlash eliminated is achieved by providing, by use of the at least one electrical machine, a holding torque (Thold) to the drivetrain (see at least Figure 3C, described on page 11, lines 10-15, regarding that a hold phase at step 338, or Figure 2B, described on page 10, lines 1-12, regarding that the torque generated by the electric machine is held). See the rejection of claim 3 under 35 U.S.C. 112(b), regarding issues with this limitation.
Claim 5
Ranson further discloses transferring, when the backlash is still eliminated in the drivetrain, a drive torque (Tdrive) accelerating the vehicle from the drivetrain to the at least one drive wheel (see at least Figure 3C, described on page 11, lines 10-15, regarding that driver demand is delivered after the electric machine removes the backlash). See the rejection of claim 3 under 35 U.S.C. 112(b), regarding issues with this limitation.
Claim 6
In applying the embodiment of Figure 2B, as discussed in the rejection of claim 1, Ranson further discloses that the controlling of the at least one electrical machine further comprises:
providing the backlash torque (Tbacklash) to the drivetrain (see at least Figure 2B, with respect to step 223);
detecting that the drivetrain is turning as a result of the provided backlash torque (Tbacklash) (see at least Figure 2B, with respect to step 224);
detecting that the drivetrain stops turning (see at least Figure 2B, with respect to step 225);
determining, based on the detection of the stopped turning of the drivetrain, that the backlash has been eliminated (see at least Figure 2B, with respect to step 225 generating a Yes output); and  
controlling the provided backlash torque (Tbacklash) to decrease (see at least Figures 2B, with respect to step 223A).
Claim 11
Ranson further discloses that essentially no drive torque (Tdrive) is transferred from the drivetrain to the at least one drive wheel during a vehicle standstill (see at least 
Claim 12
Ranson discloses the claimed computer program product comprising computer program code stored on a non-transitory computer-readable medium, said computer program product used in a vehicle (see at least pages 2 and 3, regarding the programmed control unit), as further described in the rejection of claim 1.
Claim 14
Ranson discloses the claimed system for use in a vehicle (see at least Figures 1, 2A, and 3A) as described in the rejection of claim 1.
Claim 15
Ranson discloses the claimed vehicle (i.e. hybrid drive motor vehicle 10 in Figure 1) that comprises the elements described in the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ranson in view of Weis et al. (DE 102011121422 A1), hereinafter Weis.
Claim 2
Ranson may inherently disclose that the backlash torque (Tbacklash) (i.e. torque applied by the electric machine in step 332A of Figure 3C or torque applied by the electric machine in steps 223, 223A of Figure 2B) is higher than a frictional torque (Tfriction) of the drivetrain and is lower than a maximal torque (Tmax) being provided by the at least one electrical machine, given that the “backlash torque” is applied while the vehicle is stationary (see at least abstract; Figure 3C or Figure 2B, depending on the application of Ranson), so as to provide torque without moving the vehicle. However, if this feature is not clearly inherently taught by Ranson, Weis is applied in combination with Ranson to teach this known inherency.
Specifically, Weis discloses a similar system that controls an electric motor to account for backlash, also referred to as drivetrain slack, as would occur while the vehicle is at a standstill (see at least ¶0008-0009, 0002). Weis further discloses that “this torque pulse must be dimensioned in such a way that it is sufficiently long and strong to completely bridge the drive slack…the torque required to overcome the drive train slack will be significantly lower than the minimum torque required to move the drive wheels” in ¶0007, where the sufficient strength of the torque may be reasonably interpreted as higher than a frictional torque of the drivetrain, and the minimum torque lower than a maximal torque being provided by the at least one electrical machine, under the broadest reasonable interpretation of the claim language consistent with the specification.
Since the systems of Weis and Ranson are directed to the same purpose, i.e. controlling a motor to account for backlash/drivetrain slack, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the backlash torque of Ranson, so as to be higher than a frictional torque (Tfriction) of the drivetrain and is lower than a maximal torque (Tmax) being provided by the at least one electrical machine, in light of Weis, with the predictable result of providing a backlash torque that is sufficiently strong to completely bridge the drive slack without moving the drive wheels (¶0007 of Weis).
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 7, the closest prior art of record, Ranson, taken alone or in combination, does not teach that the claimed controlling of the at least one electrical machine to provide a backlash torque (Tbacklash) to the drivetrain further comprises: 
determining a direction of an upcoming acceleration of the vehicle; and 
controlling the at least one electrical machine to provide a backlash torque (Tbacklash) to the drivetrain such that the backlash is eliminated in the direction of the upcoming acceleration, in light of the overall claim.
No reasonable combination of prior art can be made to teach this claimed feature in light of the overall claim. 
With respect to claim 9, the closest prior art of record, Ranson, taken alone or in combination, does not teach that the claimed controlling at least one clutch included in the drivetrain to a slipping position (Cslip_clutch), in which slipping position (Cslip_clutch) the at least one clutch transfers a backlash clutch torque (Tbacklash_clutch) having a controlled value for eliminating the backlash, in light of the overall claim.  
Specifically, the configuration of the vehicle system of Ranson depicted in Figure 1 provides clutch 34 as connecting the electric machine 22 to the primary drive unit 13. Engagement of this clutch would not reasonably transfer a backlash clutch torque for eliminating the backlash. While it is known to provide a clutch between an electric machine and the gearbox in a drivetrain, control of this clutch to transfer a separate and distinct backlash clutch torque when in a slipping position in addition to the backlash torque provided by the electric machine for eliminating backlash in Ranson would not be a reasonable modification to one of ordinary skill in the art. No reasonable combination of prior art can be made to teach this claimed feature in light of the overall claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661